DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/13/2021 and 12/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berard et al. (US 2018/0074251 Hereinafter Berard) in view of Itoh et al. (US 20100045894).
Regarding claim 1, Berard teaches a light diffusing, light guide layer (1 and 5, Figs. 1 and 2) comprising: 
a first glass material (1, Fig. 2); 
a first major surface (11, Fig. 2);
a second major surface (12 and 5, Fig. 2) opposite the first major surface; 

a plurality of light extraction features (51, Fig. 2); 
a strengthened structural glass layer (1’, Paragraph 0265) coupled to the light guide layer; 
a light source (4. Fig. 2, Paragraph 0270) optically coupled to the minor edge surface of the light guide layer; and 
wherein light from the light source is transmitted across the light guide layer via total internal reflection (Paragraph 0022, 0026, and 0027), and the light extraction features are configured to direct light out of the light guide layer and through the first major surface (Fig. 2).
Berard fails to teach the optical element.
Itoh teaches an optical element (5, Fig. 4) located between the light source (53, Paragraph 0069) and the minor edge (minor edge of 6 shown in Fig. 9) surface of the light guide layer, the optical element configured to facilitate spreading of light from the light source in a plane normal to the minor edge surface (Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the diffuser of Itoh between the light source of Berard and the minor surface of the light guide plate, in order to diffuse the light thereby providing a more even light distribution over a larger area of the light guide plate (Itoh, Paragraph 0071 and 0075). 

Regarding claim 2, Berard fails to teach the light source comprises a laser diode and the optical element increases the angular emission of light from the light source to at least 90 degrees in the plane perpendicular to the minor edge surface.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the LED of Berard with the laser LED and optical element of Itoh, in order to provide a desired light distribution from the light source into the light guide (Paragraph 0071 and 0075).

Regarding claim 3, Berard fails the collimator.
Itoh teaches the light source comprises a collimator (55, Fig. 5, Paragraph 0069) located between the laser diode and the optical element, wherein light from the light source exiting the collimator has an angular emission in a plane parallel to the minor edge (Fig. 4) surface that is less than a critical angle of the light guide (6, Fig. 9) layer at the first and second major surfaces (front and back side of 6 in fig. 9, specifically the largest surfaces and the light would be parallel so it would meet the requirement).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the LED of Berard with the laser LED, collimator and optical element of Itoh, in order to provide a desired light distribution from the light source into the light guide (Paragraph 0071 and 0075).

Regarding claim 4, Berard teaches the light guide layer defines a numerical aperture (specifically, numerical aperture=n*sin(theta), Paragraph 0241, teaches the light guide layer 
Berard fails the collimator and laser light.
Itoh teaches the laser diode defines a numerical aperture (in this case the laser light is coming in from air which has an index of refraction of 1 and the light is collminated therefor entering at 90 degrees therefore sin(90)=1, therefore N.A.=1), wherein the numerical aperture of the light source is less than the numerical aperture of the light guide layer.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the LED of Berard with the laser LED and collimator of Itoh and to have included that the numerical aperture of the light source is less than the numerical aperture of the light guide layer, in order to provide a desired light distribution from the light source into the light guide (Paragraph 0071 and 0075).
The combination of Berard and Itoh teach wherein the numerical aperture of the light source is less than the numerical aperture of the light guide layer (see the sections above).

Regarding claim 7, Berard teaches an intermediate layer (2, Fig. 2) directly coupled to the second major surface of the light guide layer and located between the second major surface of the light guide layer and the strengthened structural glass layer (Fig. 2).

Regarding claim 8, Berard teaches the first glass material of the light guide layer has a first index of refraction (first index of refraction is 1.53, Paragraph 0005) and the intermediate layer has a second index of refraction (Paragraph 0241, Specifically 1.48), wherein the first 

Regarding claim 9, Berard teaches the intermediate layer is a layer of optical adhesive that bonds the strengthened structural glass layer to the light guide layer (Fig. 2, Pargraph 00241 specifically its a lamination interlayer). 

Regarding claim 12, Berard teaches the light guide layer further comprises: 
a central region (central region, Fig. 2, Provided); 
a first exterior region (first exterior region, Fig. 2, Provided) between the central region and the first major surface; and 
a second exterior region (second exterior region, Fig. 2, Provided) between the central region and the second major surface (Fig. 2); 
wherein the light extraction features are located in the central region and the first and second exterior regions are substantially devoid of light extraction features (Fig. 2).

    PNG
    media_image1.png
    381
    826
    media_image1.png
    Greyscale

13, Berard teaches the light extraction (51, Paragraph 0222) features are laser-induced subsurface features having an index of refraction that is different than adjacent region of the first glass material (specifically laser induce the air bubble 53 in the glass layer of 5 and the air has an index of refraction of 1 which is different than the glass which is 1.53, Paragraph 0005).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berard et al. (US 2018/0074251 Hereinafter Berard).
Regarding claim 14, Berard teaches a first glass material (1, Fig. 2) of the plate; 
a first major surface (11, Fig. 2) of the plate; 
a second major surface (12 and 5, Fig. 2) of the plate opposite the first major surface; 
a minor edge surface (10, Fig. 2) connecting the first major surface to the second major surface; 
a central region  (central region, Fig. 2 provided) located between the first and second major surfaces; 
a first exterior region (first exterior region, Fig. 2 provided) extending from the central region to the first major surface; 
a second exterior region (second exterior region, Fig. 2 provided) extending from the central region to the second major surface; 
a thickness measured between the first major surface and the second major surface of 0.3 mm to 5 mm (Paragraph 0265); 
a width normal to the thickness, the width greater than 20 cm; 

a plurality of light extraction features of the plate, wherein most of the light extraction features are located in the central region (Fig. 2).
Berard fails to explicitly teach a length normal to the thickness and the width, the length greater than 20 cm.
However, Berard further teaches the scattering zone being 10 cm by 10 cm. While the drawings cannot be held to scale one of ordinary skill in the are would look at Fig. 2 knowing that the reflective zone 5 is 10 cm and consider the overall lighting device to be larger than 20cm.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the length normal to the thickness and the width be larger than 20 cm, in order to provide a large enough device to function as a lighting device and to have the light emission spread over a larger area thereby providing a more even light distribution.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berard et al. (US 2018/0074251 Hereinafter Berard) in view of Itoh et al. (US 20100045894).
Regarding claim 17, a light diffusing (1 and 5, Figs. 1 and 2), light guide layer comprising: 
a first glass material (1, Fig. 2); 
a first major surface (11, Fig. 2); 
a second major surface (12 and 5, Fig. 2) opposite the first major surface; 

a plurality of light extraction features (51, Fig. 2); 
a strengthened structural glass layer (1’, Paragraph 0265) coupled to the light guide layer; 
an optical adhesive layer (2, Fig. 2) coupling the strengthened structural glass layer to the second major surface (Paragraph 0242 specifically it’s a lamination interlayer); 
a light source optically coupled to the minor edge surface of the light guide layer (Fig. 2); 
a tint layer (Paragraph 0084 specifically 2 is also a tint layer) coupled to the strengthened structural glass layer; 
wherein the strengthened structural glass layer has a thickness of 0.5 to 4 mm (Paragraph 0167, Specifically 4mm); 
wherein light from the light source is transmitted through the light guide layer via total internal reflection (specifically 1 has an index of refrection of 1.53 and 2 has an index of refraction of 1.48 therefor TIR occurs), and the light extraction features are configured to direct light out of the light guide layer and through the first major surface (Fig. 2).
Berard fails to teach the optical element.
Itoh teaches an optical element (5, Fig. 4) located between the light source (53, Paragraph 0069) and the minor edge minor edge of 6 shown in Fig. 9) surface of the light guide layer configured to increase an angular emission (Fig. 3) of light from the light source in a plane perpendicular to the minor edge surface (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the diffuser of Itoh between the light source of Berard and the minor .

Claim 5, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berard et al. (US 2018/0074251 Hereinafter Berard) in view of Itoh et al. (US 20100045894) and further in view of Li et al. (US 2014/0085924).
Regarding claim 5, Berard in view of Itoh fails to teach the minor edge surface includes a non-planar section facing the optical element such that light exiting the optical element is coupled into the light guide layer through the non-planar section.
Li teaches the minor edge surface (51, Fig. 2) includes a non-planar section (51, Fig. 2) facing the optical element (7, Fig. 2) such that light exiting the optical element is coupled into the light guide layer through the non-planar section (Fig. 2, Paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the non-planar section of Li to the minor surface of Berard, in order to reduce the angle of incidence at the interface between air and the light guide, for light that exits the solid state light source at large angles (i.e., at angles far from the surface normal). If the angle of incidence is reduced when the light enters the light guide 2, the effects of the reflection losses can be reduced (Li, Paragraph 0040).

Regarding claim 6, Berard in view of Itoh fails to teach the non-planar section of the minor edge surface is shaped to have a semi-circular shape.
Li teaches the non-planar section of the minor edge surface is shaped to have a semi-circular shape (Fig. 2). 


Regarding claim 16, Berard fails to teach the minor edge surface includes a non-planar section configured to receive light exiting an optical element to couple the light into the central region.
Itoh teaches the minor edge surface (incoming surface of 6, Fig. 9) configured to receive light exiting an optical element (5, Fig. 4 and 9) coupled to coupled the light into the central region (Fig. 9).
Berard in view of Itoh fails to teach the minor edge surface includes a non-planar section.
Li teaches the minor edge surface (51, Fig. 2) includes a non-planar section (51, Fig. 2) configured to receive light to couple the light into the central region.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the LED of Berard with the laser LED and collimator of Itoh and to have included that the numerical aperture of the light source is less than the numerical aperture of the light guide layer, in order to provide a desired light distribution from the light source into the light guide (Paragraph 0071 and 0075).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the non-planar section of Li to the minor surface of Berard, in order to .

Allowable Subject Matter
Claims 10, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest a light diffusing light guide layer with a first glass material, plurality of extraction features, second glass, light source optically coupled to the light guide layer, therein the light from the light source is transmitted across the light guide via total internal reflection and light extraction features configured to direct light out of the light guide layer through the first major surface, an intermediate layer directly coupled to the second major surface of the light gide layer and located between major surface of the first and second glasses, the first glass having a first index of refraction and the intermediate layer having a second index of refraction  with a difference greater than 0.01, the intermediate layer is a glass cladding layer formed of a second glass material different from the first glass material as specifically called for the claimed combinations.
The closest prior art Berard et al. (US 2018/0074251 Hereinafter Berard) teaches several limitations as taught above.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Romero et al. (US 2021/0294021) teaches a light guide layer with cladding on both sides. Kuksenkov et al. (US 2011/0249695) teaches a light guide layer with cladding on both sides. Plavetich et al. (US 2012/0104790) a light guide attached to an outer glass. Bott et al. (US 2015/0298601), Kleo et al. (US 2012/0320621)  and Salter et al. (US 2017/0232824) each teach a light guide layer with optical elements attached to an outer glass layer. Li et al. (US 2021/0157160) teaches an LED with a colliminator. Salter et al. (US10099606) and Salter et al. (US 9845047) teach a light guide with optical elements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T EIDE/            Examiner, Art Unit 2875